DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,510,128. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 10,510,128
Claim 21:  A computer-implemented method for deployment of an energy grid subsystem within a renewable energy power grid system, the method comprising: receiving, at the renewable energy power grid system, context parameters associated with the energy grid subsystem; comparing a context signature of the energy grid subsystem to one or more stored context signatures that are stored in a context container repository, the context signature being assigned based on the context parameters; determining whether a match exists based on the comparing; based on the match being determined to exist, generating a machine learning model for the energy grid subsystem using an existing machine learning model associated with the matching stored context signature as an initial starting point; and causing to control an operable element in the energy grid subsystem based on the generated machine learning model.
Claim 14:  A computer-implemented method, comprising: collecting, by an energy grid manager subsystem, a plurality of context parameters from a first energy grid system, the plurality of context parameters representing an environment of the first energy grid system; transmitting, by the energy grid manager subsystem, the plurality of context parameters to a center subsystem; generating, by the center subsystem, a first context signature for the plurality of context parameters of the first energy grid system; retrieving, by the center subsystem, a second context signature associated with a second energy grid system from a context repository; comparing, by the center subsystem, the first context signature to the second context signature to determine whether a similarity of the first context signature and the second context signature exceeds a similarity threshold; retrieving, by the center subsystem, historical data associated with the second energy grid system stored in the context repository; when the similarity of the first context signature and the second context signature exceeds the similarity threshold, generating, by the center subsystem, a prediction model for the first energy grid system based on the retrieved historical data associated with the second energy grid system; inputting, by the energy grid manager subsystem, data from the first energy grid system into the prediction model; and controlling, by the energy grid manager subsystem, an operable element of the first energy grid system based on an output of the prediction model.


As described above, claim 14 of U.S. Patent No. 10,510,128 discloses all limitations of claim 21 of the current application.  Claims 15-20 of U.S. Patent No. 10,510,128 disclose all limitations of claims 22-30 of the current application.  Claims 31-40 of the current application recite similar subject matter to claims 21-30 and are rejected based on the grounds set forth above.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 11,170,456. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 11,170,456
Claim 21:  A computer-implemented method for deployment of an energy grid subsystem within a renewable energy power grid system, the method comprising: receiving, at the renewable energy power grid system, context parameters associated with the energy grid subsystem; comparing a context signature of the energy grid subsystem to one or more stored context signatures that are stored in a context container repository, the context signature being assigned based on the context parameters; determining whether a match exists based on the comparing; based on the match being determined to exist, generating a machine learning model for the energy grid subsystem using an existing machine learning model associated with the matching stored context signature as an initial starting point; and causing to control an operable element in the energy grid subsystem based on the generated machine learning model.
Claim 14:  A computer-implemented method to warm-start, comprising: generating, by a center subsystem, a first context signature for a plurality of context parameters of a first energy grid system, the plurality of context parameters representing an environment of the first energy grid system; retrieving, by the center subsystem, a second context signature associated with a second energy generation system from a context repository; comparing, by the center subsystem, the first context signature to the second context signature to determine whether a similarity of the first context signature and the second context signature exceeds a similarity threshold; retrieving, by the center subsystem, historical data associated with the second energy grid system stored in the context repository; if the similarity of the first context signature and the second context signature exceeds the similarity threshold, generating, by the center subsystem, a prediction model for the first energy grid system based on the retrieved historical data associated with the second energy grid system; inputting, by an energy grid manager subsystem, data from the first energy grid system into the prediction model; and controlling, by the energy grid manager subsystem, an operable element of the first energy grid system based on an output of the prediction model.


As described above, claim 14 of U.S. Patent No. 11,170,456discloses all limitations of claim 21 of the current application.  Claims 15-20 of U.S. Patent No. 11,170,456 disclose all limitations of claims 22-30 of the current application.  Claims 31-40 of the current application recite similar subject matter to claims 21-30 and are rejected based on the grounds set forth above.

Allowable Subject Matter
Claims 1-20 would be allowable upon resolution of the non-statutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
AAPA discloses generating and training power system prediction and optimization models using historical data.
Ypma et al., US Patent Application Publication no. 2018/0307216 discloses choosing an alignment model selected from a plurality of different alignment models in a lithographic process for a new wafer based on an analysis of historical alignment data with historical context data and context data associated with the new wafer.
Nagata et al., US Patent Application Publication no. 20120239213 discloses selecting an energy demand prediction model from a plurality of candidate energy demand prediction models based on matching current environmental context data with environmental context data corresponding to the plurality of candidate energy demand prediction models1.
The prior art of record does not teach or suggest a system and method for deployment of an energy grid in which a first context signature based on context parameters of a first energy grid subsystem is compared to stored context signatures of other energy grid subsystems and, if a match exists, generating a machine learning model for the energy grid subsystem using an existing machine learning model associated with the matching stored context signature as an initial starting point and controlling the energy grid subsystem based on the generated machine learning model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ypma and Nagata were cited in the 11/9/19 IDS.